IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,471


EX PARTE JESUS DAVID SANCHEZ, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 01-CR-200-G IN THE 404TH DISTRICT COURT

FROM CAMERON COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of four counts of
aggravated sexual assault and sentenced to twenty-three years' imprisonment.  The 13th Court of
Appeals affirmed his conviction.  Sanchez v. State, No. 13-02-453-CR (Tex. App - Corpus Christi,
delivered August 5, 2004, no pet.)
	Applicant contends, inter alia, that the jury convicted him of two counts based on acts which
were not included within the definition of aggravated sexual assault at the time those acts were
committed.  The trial court found that Counts V and VII alleged that applicant caused the mouth of
the complainant to contact his sexual organ in 1992 and 1993, but that Penal Code
§ 22.021(a)(1)(B)(v) proscribing such conduct did not become effective until 1997.  Allowing such
convictions would violate ex post facto provisions of the Texas and United States constitutions.  See
Ieppert v. State, 908 S.W.2d 217 (Tex. Crim. App. 1995).
	Relief is granted.  The judgment in Cause No. 01-CR-200-G in the 404th Judicial District
Court of Cameron County is reformed to delete reference to convictions for Counts V and VII, and
those convictions are set aside.  All other requested relief is denied.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division.


Delivered: July 26, 2006
Do Not Publish